Order unanimously affirmed, with $20 costs and disbursements1 to the respondent. The case appears to present a proper situation for a claim-over under section 193-a of the Civil Practice Act in that the cross claim is sufficiently related to the main action by a common question of law and fact. Though the cross claim does not expressly allege a sale of any dyes by appellant to respondent, it does allege that there were express warranties made by appellant to respondent which were breached and we think that we may imply that there were relations between the parties which made such breaches actionable. Present — Cohn, J. P., Callahan, Breitel, Bastow and Botein, JJ. [See post, p. 935.]